DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 5/12/2021 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (US Pat. 5,331,381.)
	Regarding claim 1, Ota (figs. 3, 4) discloses an image forming apparatus comprising: an image bearing member 21 (fig. 3); a developer bearing member 19 (fig. 3); a stirring member 3 that is movable 
Regarding claim 4, Ota discloses wherein the stirring member 3 is rotated by the force provided from external driving force supply device 14 (i.e. motor, col. 5, lines 1-5)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Nobuo (US Pat. 5,797,074)
Regarding claim 2, Ota discloses wherein the stirring member 3 is rotatable, moves the developer within a rotation radius, and feeds the developer toward the developer bearing member, within a space on an inner side of the frame, the stirring member serves as a rotating and moving member that is disposed at a position closest to the attachment port 11 (col. 5, lines 1-5, fig. 1), and when the developer is supplied from the developer supplying container, a level of the developer in the developer housing chamber after the developer replenishment is positioned above a rotation center of the stirring member in a direction of gravitational force (fig. 1.)
Ota does not disclose an output device that provides an output for urging developer replenishment.
Nobuo discloses an image forming apparatus comprising an output device that provides an output for urging developer replenishment (col. 11, lines 58-62.)

Regarding claim 3, Nobuo discloses-2-Amendment for Application No.:Attorney Docket: 10194373US01 wherein, the stirring member 106Mis only one that is disposed in a space, with respect to a moving direction of the developer by the gravitational force, upstream from the image bearing member and downstream from a supply port 200B of the developer supplying container 200 when the developer supplying container is attached to the attachment port 106L (col. 7, line 40 to col. 8, line 6, figs. 3, 4, 7.)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Shuhama et al. (US Pat. 8,838,007.)
Regarding claim 5, Ota does not specifically disclose a controller to detect that the cover is open, wherein, in response to the detection the controller keeps operation of the image forming apparatus stopped; however the detection for the open/close of the cover to prevent operation of the image forming apparatus is notoriously well known in the art.  Shuhama discloses a controller 200 to stop the image forming apparatus operation if a cover 10 is open (par. 0036-0037.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed detection as disclosed by Shuhama, since such a configuration is well known in the art and would have predictable results.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ota.
Regarding claims 6-8, Ota does not specifically disclose wherein an initial amount of the developer contained in the developer supply container is smaller than a maximum amount of the developer than can be contained in the housing chamber; however, it would have been an obvious matter of design choice to have this feature, since such a modification would have involved a mere .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Ogata (US Pat. 7,218,871.)
	Regarding claims 9-10, Ota does not disclose wherein a charge amount of the developer at the time when a notification urging developer replenishment is provided is less than 55% of a charge amount of the developer contained in the developer housing chamber at an initial stage and a current detecting unit to detect an amount of the developer.
	Ogata discloses a current detecting unit 415 to detect the amount of the developer and wherein a charge amount of the developer at the time when a notification urging developer replenishment is provided is less than 55%A (i.e. 15%) of a charge amount of the developer contained in the developer housing chamber at an initial stage (par. 57, 93, S9, S18, fig. 4.)
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the Ota device to add the notification urging device as taught by Ogata so that developer can be replenished when a certain low level is reached.
	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Sekiguchi et al. (US Pub. 2014/0051019.)
	Regarding claims 11-14, Ota does not specifically disclose wherein the developer is a toner having toner particles containing a binder resin and a coloring agent, and the toner has a Martens hardness of 200MPa or more and 1100 MPa or less as measured at a maximum load of 2.0 x 10exp(-4) N.
	Sekiguchi discloses a toner having toner particles containing a binder resin and a coloring agent, and the toner has a Martens hardness of 200MPa or more and 1100 MPa or less (see table 3-4, par. 0886.)


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.